Citation Nr: 0519686	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for bilateral hearing loss.

The veteran testified before a decision review officer at the 
RO in July 2003.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran's initial pre-induction 
physical examination indicated hearing pathology in the right 
ear; however, a second examination found no hearing loss in 
either ear.  An audiogram upon separation was not performed.  
Although the veteran's DD Form 214 indicated that his 
military occupational specialty was a cook, he is in receipt 
of a combat infantryman badge, indicative of exposure to 
combat, a possibly acoustic trauma.  Medical records dated 
from September 1969 to the present reveal that the veteran 
has marked hearing loss in the right ear.  VA outpatient 
medical records also show that he has hearing loss in his 
left ear.  However, no VA examination has been conducted to 
determine whether the veteran's current hearing loss is 
related to service or whether the hearing loss in the right 
ear that existed upon entrance was aggravated by service.  
The veteran was scheduled for a VA examination in December 
2002 for which he failed to report; however, the case file 
does not reflect that notice of the VA examination was sent 
to the veteran.  The veteran also argued in his notice of 
disagreement that he did not receive notice of the scheduled 
VA examination and requested another examination.  Therefore, 
the Board finds that a VA examination is necessary to 
determine the nature and etiology of the veteran's hearing 
loss.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for hearing loss 
since service, which he has not 
previously submitted.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA audiometric examination 
to determine the etiology of the hearing 
loss.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should answer the following 
questions with respect to any currently 
present hearing loss: 

Is it at least as likely as not that 
the veteran's hearing loss initially 
manifested during his period of 
active service from October 1966 to 
July 1968?

With respect to any manifestations 
of hearing loss found to be present 
in service, did the manifestations 
clearly and unmistakably exist prior 
to the veteran's entrance onto 
active duty?  

With respect to any manifestations 
of hearing loss that the examiner 
believes existed prior to the 
veteran's entrance onto active duty, 
is there clear and unmistakable 
evidence that the pre-existing 
bilateral hearing loss was not 
aggravated in service beyond that 
which would be due to the natural 
progression of the disease?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

